Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngwerth et al. (US 2019/0226531), as evidenced by Erhard et al. (US 2015/0345569; hereinafter “Erhard”).

Claim 1
Youngwerth a clutch system, said clutch system comprising:
a generally cylindrical clutch basket (410) comprising a sidewall, a closed first end (see FIG. 6, bottom end) and an open second end (see FIG. 6, upper end);
a plurality of removable pins (430) attached to said sidewall,
a plurality of frictions disks (415) mounted in said clutch basket, said friction disks (415) comprising a plurality of positioning tabs extending out from a periphery of each of said friction disks; e wherein said positioning tabs are configured for engagement with at least one adjacent removable pin removably attached to said sidewall. 



    PNG
    media_image1.png
    478
    665
    media_image1.png
    Greyscale

It is noted that there are similar pins in FIGS. 4, 5, 7-14 and these figures may substitute for FIG. 6 above with similar parts corresponding to the same recitations and sharing the same last two digits. For example, the pins are reference numbers 430, 730, 1130, or 1330 depending on the embodiment.
Youngwerth does not disclose that the tabs extend “out” from a periphery but rather that the tabs extend inward from an inner periphery. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Youngwerth to have switched which of the inner friction disks and outer friction disks were attached using the pins since this is a simple rearrangement of parts which would not alter that functioning of the clutch (see MPEP 2144). Alternatively, it would 

Claim 2
The alternative of FIGS. 7 and 8A of Youngwerth discloses wherein each of said positioning tabs (see annotated FIG. 8A below) is configured for engagement with a single removable pin (730). Similarly, FIGS. 12A and 14A also disclose each tab engaging only a single pin.

    PNG
    media_image2.png
    536
    569
    media_image2.png
    Greyscale


Claim 4 
The alternative of FIG. 4 of Youngwerth discloses wherein said side wall comprises a plurality of depressions (422), wherein said removable pins (430) are each positioned within a separate depression, wherein a surface of said pin configured for engagement with said positioning tabs of said driven disc extends beyond (outwardly of) an inner surface of said side wall (see FIGS. 4 and 6). Alternatively, in the same way, 

Claim 5 
The alternative of FIGS. 11 and 12A of Youngwerth discloses wherein each of said positioning tabs comprises a depression configured to match a profile of each of said removable tabs (see annotated FIG. 12A below). 

    PNG
    media_image3.png
    464
    641
    media_image3.png
    Greyscale

Claim 7
Youngwerth, FIG. 7 and 8A, as modified according to claim 1 discloses wherein said side wall comprises a plurality of pin dowels (720) on an interior surface (as modified so that the pin feature is on the outer clutch disks instead of or in addition to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngwerth (embodiment of FIGS. 7 and 8A), as evidenced by Erhard according to the rejection of claim 1, in view of Youngwerth (embodiment of FIG. 11).

	Claim 8
The embodiment of FIGS. 7 and 8A does not disclose that the pin, i.e., the sleeve, is attached to the pin dowel “by a clip.” However, the embodiment of FIG. 11 discloses the pin (1130) is attached to the end of the hub via a slip (1150). It would have been obvious to one having ordinary skill in the art to have modified the embodiment of FIGS. 7 and 8A to have used the same attachment mechanism as in FIG. 11 since this is a simple substitution of one known pin attachment for another to yield predictable results (see MPEP 2141) and in this case would allow the pin to be attached at different locations not aligned with the pin which could pull the pins radially against the hub depending on the chosen location of the screw on the clip end.

Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. 
inner clutch basket/inner hub and not the outer clutch basket/outer hub; for this reason the Examiner only rejected the claims under 103 using the proposed modifications to Youngwerth. With regard to the proposed modifications, the Examiner essentially proposed two alternatives: (1) switching which of the inner and outer hubs included the inventive pin feature of Youngwerth; and (2) adding the inventive pin feature of Youngwerth to the outer hub as well as the inner hub. Applicant argued as to the second alternative (2) alleging that mere duplication is hindsight bias. With regard to this argument, the Examiner notes that the reasons for obviousness were not gleaned from Applicant’s specification and in fact no embodiment of Applicant’s disclosure includes pins on both the inner and outer hubs.  Therefore, hindwight bias is not possible with the second proposed modification (2). In addition, the first proposed modification (1) was not challenged. 
With regard to the further evidence provided by the Examiner that the proposed rearrangements/modifications are both obvious, the Examiner cited Ernhard which illustrates that a particular feature could be either on the inner clutch plate side or the outer clutch plate side or both as alternatives of one another. Applicant alleges that there is no statement that the inner and outer plates can be mounted to the carriers in the same way.  Ernhard was cited merely as evidence for the Examiner’s position that a noteworthy feature, instead of being located on the inner side of the clutch and inner 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As noted, it cannot be hindsight to duplicate a feature of an inner clutch set of plates on the outer clutch sets of plates since Applicant does not include this combination on both sets of plates and respective hubs.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner clearly set forth the obvious modifications as well as evidence that the mere reversal and duplication are each obvious variants of the prior art variant.
As such, the rejections must be maintained.
The amendment to claim 8 overcomes the prior rejection under 112(b).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659